1    AARON D. FORD
     Attorney General
2    CARRIE L. PARKER (Bar No. 10952)
     Deputy Attorney General
3    KEVIN A. PICK (Bar No. 11683)
     Senior Deputy Attorney General
4    State of Nevada
     Office of the Attorney General
5    5420 Kietzke Lane, Suite 202
     Reno, NV 89511
6    (775) 687-2110
     (775) 688-1822 (fax)
7    Email: cparker@ag.nv.gov
              kpick@ag.nv.gov
8    Attorneys for Defendant, State of Nevada,
     ex rel. its Department of Transportation
9
10                           UNITED STATES DISTRICT COURT

11                                  DISTRICT OF NEVADA
12   JENNIFER KUKLOCK,
13              Plaintiff,                          Case No. 3:19-cv-00369-LRH-CLB
14   vs.
15   STATE OF NEVADA, ex rel. its                           ORDER GRANTING JOINT
     DEPARTMENT OF TRANSPORTATION,                         NOTICE OF SETTLEMENT OF
16                                                           CASE AND STIPULATED
                Defendant.                                     ORDER VACATING
17
                                                           SETTLEMENT CONFERENCE
18
19
20          Defendant, STATE OF NEVADA, ex rel. its DEPARTMENT OF TRANSPORTATION
21   and Plaintiff, JENNIFER KUKLOCK, by and through respective counsel, jointly submit this
22   Notice of Settlement of Case and Stipulated Order Vacating Settlement Conference (“Notice”).
23          The parties have reached settlement and are finalizing written documents of the same.
24   Therefore, the parties request that the Settlement Conference scheduled for June 3, 2021 be
25   vacated.
26   ///
27   ///
28   ///

                                                     1
1           The parties agree to file a joint stipulation for dismissal or a status update within 45 days
2    of this Notice.
3
4      DATED this 27th of May, 2021.                    DATED this 27th of May, 2021.
5      LAW OFFICE OF MARY F. CHAPMAN,                   AARON D. FORD
6      LTD.                                             Attorney General

7      By: /s/ Mary F. Chapman                          By: /s/ Carrie L. Parker
           Mary F. Chapman, Esq.                            Carrie L. Parker
8          Nevada Bar No. 6591                              Deputy Attorney General
9          8440 W. Lake Mead Blvd., Suite 203               Nevada Bar No. 10952
           Las Vegas, NV 89128                              Kevin A. Pick
10         (702) 202-4223                                   Senior Deputy Attorney General
           Attorneys for Plaintiff                          Nevada Bar No. 11683
11                                                          5420 Kietzke Lane, Suite 202
12                                                          Reno, Nevada 89511
                                                            (775) 687-2110
13                                                          Attorneys for Defendant
14
15
16
17          ORDER
18          IT IS SO ORDERED.
19
20          _____________________________
            United States Magistrate Judge
21
                    May 27, 2021
            Dated: _______________________
22
23
24
25
26
27
28

                                                        2
